DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.


Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention as recited, e.g., in independent claim 1, is directed to a future event prediction system adapted for machine learning architectures that conduct classification on numerical time-series data and unstructured textual news data. The technical approaches use a specific machine learning architecture to solve various technical problems such as future financial data predictions. The system employs a neural network with a first machine learning model and a second machine learning model. The neural network has two cascaded RNN layers for predicting long term characteristics of the numerical time-series data, e.g., a future feature value and a future instance value. The first machine learning model generates an aggregated sentiment score for the unstructured textual news data. The second machine learning model uses a trained dichotomy-marking function to determine mappings between the classifications of the numerical time-series data (i.e., the future feature value and the future instance value) and the classifications of unstructured textual news data (e.g., an aggregated sentiment score) for generating output data sets representative of future entity states or solutions, such as requiring capital funding.
Prior art Chen et al (Leveraging social media news, 2018) discloses a stock index prediction system/method using recurrent neural networks (RNN). As shown in Fig. 1, the system takes the news content from online social media and the stock historic data as two separate inputs for analysis. The technical features are calculated based on historic dataset of the stock market. The content features are extracted from the online news content, and are further divided into sentiment features and LDA (Latent Dirichlet Allocation) features. A hybrid model incorporating RNN and an adaptive boosting machine learning technique (Adaboost) is employed to predict stock index based on the technical features and the content features.
Prior art Vargas et al (Deep Learning for Stock Market Prediction, 2018) discloses a prediction method using a recurrent convolutional neural network model (RCNN) to predict stock price movement from two types of inputs: stock technical indicators and a sequence of news titles related to the stock. The textual news input is converted to word vectors which go through a one-dimensional coevolution layer to capture local temporal information. The output of the convolution layer feeds a word-space RNN. Separately, the stock technical indicator input goes to a stock technical data RNN. Both RNNs have the same purpose to model the temporal characteristics in the input sequence (Fig.1). The last stage of the RCNN model is a traditional fully connected layer with softmax as activation function whose output is the probability distribution over labels. The objective is to forecast the direction of intra-day stock price movements a stock (p4, c2).
However, either Chen alone or in combination with Vargas does not expressly disclose all and every limitations recited in the independent claims of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN YANG whose telephone number is (571)272-9874.  The examiner can normally be reached on M-F 8-5 pdt ifp.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				8/22/2022